                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   March 19, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                            HOUSTON DIVISION

MISTY THACKER,                  §
                                §
          Plaintiff,            §
                                §
v.                              §                  CIVIL ACTION NO. H-18-566
                                §
ANDREW SAUL,1                   §
COMMISSIONER OF THE             §
SOCIAL SECURITY ADMINISTRATION, §
                                §
          Defendant.            §

                             MEMORANDUM OPINION

      Pending before the court2 are Defendant’s Cross-Motion for

Summary Judgment (Doc. 18) and Plaintiff’s Motion for Summary

Judgment (Doc. 22).        The court has considered the motions, the

responses, the administrative record, and the applicable law.                   For

the reasons set forth below, the court GRANTS Defendant’s motion

and DENIES Plaintiff’s motion.

                             I.    Case Background

      Plaintiff filed this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3) for judicial review of an unfavorable decision by

the    Social     Security        Administration      (“SSA”)    Commissioner

(“Commissioner” or “Defendant”) regarding Plaintiff’s claim for


      1
            Nancy Berryhill was the Acting Commissioner of the Social Security
Administration (“SSA”) at the time that Plaintiff filed this case but no longer
holds that position. Andrew Saul is now Commissioner of the SSA and, as such,
is automatically substituted as the defendant in this case. See 42 U.S.C. §
405(g); Fed. R. Civ. P. 25(d).
      2
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. Doc. 12, Ord. Dated Feb.
5, 2019.
disability insurance benefits under Title II and for supplemental

security income under Title XVI of the Social Security Act (“the

Act”).

      Plaintiff was born on April 20, 1979, and was thirty-five

years old on the alleged disability onset date of June 1, 2014.3

Plaintiff’s job history did not qualify as past relevant work.4

A.   Medical Evidence and Administrative Proceedings

      Plaintiff was treated, on and off, for psychiatric impairments

for years prior to June 1, 2014.5             However, in November 15, 2013,

a little more than six months before her alleged onset date,

Plaintiff was discharged from treatment for noncompliance after

missing    an   appointment       and   not    responding   to   an   inquiry.6

Plaintiff moved to Michigan where she received little psychiatric

care, with no more than three appointments from November 2013

through October 2014.7         At an appointment with a psychiatrist,

prior to the alleged onset date, Kaushik Raval, M.D., (“Dr. Raval”)

noted that Plaintiff was “able to work two steady part-time jobs.”8

Only one appointment in Michigan fell during the alleged disability


      3
            See Tr. of the Admin. Proceedings (“Tr.”) 132-34, 145, 156-57, 166-
67, 176-77, 266, 304.
      4
            See Tr. 54, 282.
      5
            See, e.g., Tr. 443.
      6
            See Tr. 655.
      7
            See Tr. 412-32.
      8
            Tr. 432.

                                        2
period.9       At   that     appointment       with    a    therapist,    Plaintiff’s

appearance was disheveled and bizarre, and she presented with

agitated      motor     activity,     flat     affect,        depressed   mood,   and

disorganized thinking.10            She also reported visual and auditory

hallucinations.11        Yet, she was fully oriented with lucid/coherent

thought content.12       Plaintiff reported that she was two months into

daily      intravenous     heroin    use.13      The       therapist   recommended   a

psychiatric evaluation, medication management, and treatment for

substance dependence.14

      Plaintiff returned to Texas and, on September 3, 2014, applied

for disability insurance benefits and supplemental security income

claiming an inability to work since June 1, 2014, due to bipolar

disorder and schizophrenia.15

      Approximately six weeks after her return to Texas, she resumed

treatment.16     On October 17, 2014, Plaintiff attended a psychiatric


      9
             See Tr. 420. The date of the record is obscured by a confidentiality
stamp but appears to be July 25, 2014. See id. The only other treatment notes
from that practice are from a therapist appointment and a psychiatric evaluation,
both in early December 2013. See Tr. 414, 432.
      10
              See Tr. 420.
      11
              See id.
      12
              See id.
      13
              See id.
      14
              See id.
      15
            See Tr. 132-34, 145, 156, 166, 176-77, 266-67, 291.        Plaintiff
applied twice previously in 2009 and 2010 and was denied. See Tr. 135, 146, 157,
167.
      16
              See Tr. 443-48, 454.

                                           3
assessment with Mark Williamson, M.D., (“Dr. Williamson”).17                 At

that    time,   she      expressed   “a   desire   to   resume   medications.”18

Plaintiff reported experiencing paranoia, auditory hallucinations,

and hopelessness but denied suicidal or homicidal ideation or the

“ongoing use of alcohol, cannabis, illicit drugs, or inappropriate

use of prescription medications or over the counter products.”19

She stated that her most recent suicide attempt was three years

prior and her most recent violent behavior was slapping someone six

months      prior   to    the   appointment.20      Plaintiff     self-reported

information that was inconsistent with her prior appointments,

including that she had not used intravenous drugs in the prior

eight years.21           The mental status examination produced normal

results with limited insight and judgment.22

       Dr. Williamson diagnosed Plaintiff with bipolar disorder, post

traumatic stress disorder (“PTSD”), and polysubstance dependence

and opined that Plaintiff’s prognosis for recovery was guarded but

would “be more positive” if she complied with the treatment plan.23

Dr. Williamson and Plaintiff settled on psychopharmacologic therapy

       17
              See Tr. 443-48.
       18
              Tr. 443.
       19
              See id.
       20
              See id.
       21
              Compare Tr. 420 with Tr. 444.
       22
              See Tr. 445-46.
       23
              Tr. 446.

                                          4
augmented by rehabilitation training, therapy when appropriate, and

chemical dependency counseling.24        Plaintiff returned a week later

for medication management.25        A urinalysis from that date was

positive for cannabinoids and benzodiazepines.26

     Sometime after this appointment, Dr. Williamson completed an

undated Physician’s Certificate of Medical Examination in support

of Plaintiff’s guardianship application.27            From a list of ten

cognitive functional areas, the only one in which Plaintiff had a

deficit, according to Dr. Williamson, was “[b]reaking down complex

tasks . . . into simple steps and carrying them out[.]”28           He found

no deficit in any of the following areas: short-term memory; long-

term memory; immediate recall; understanding and communicating;

recognizing   familiar    objects   and    persons;    performing     simple

calculations; reasoning logically; grasping abstract aspects of her

situation; or interpreting idiomatic expressions and proverbs.29

     Regarding      decision   making,    Dr.   Williamson   opined    that

Plaintiff could not: (1) “[m]ake complex business, managerial, and

financial decisions[;]” (2) “[m]anage a personal bank account[;]”

(3) “[d]etermine [her] own residence[;]” or (4) “[a]ttend to

     24
          See Tr. 447.
     25
          See Tr. 454.
     26
          See id.
     27
          See Tr. 698-701.
     28
          Tr. 699.
     29
          See id.

                                    5
instrumental activities of daily living [(“ADLs”])(e.g., shopping,

cooking, traveling, cleaning)[.]”30 On the other hand, he found her

capable      of     voting,      making       decisions      regarding           marriage,

administering her own medications, attending to basic ADLs, and

consenting to treatment.31 Dr. Williamson opined that Plaintiff was

totally      incapacitated           due    to   severe      mental        illness     and

polysubstance dependence.32

      On   October       28,    2014,      Plaintiff   attended       a    consultative

clinical psychological interview with Daniela Costa, Ph.D., (“Dr.

Costa”).33     Plaintiff and her stepmother provided information about

Plaintiff’s         psychiatric         condition.34          Plaintiff           reported

experiencing       visual      and   auditory     hallucinations          and    paranoia,

pacing and smoking due to anxiety, staying home to avoid auditory

hallucinations and panic attacks, “seeing her face as distorted[,]”

and   having       low   self-esteem.35          Plaintiff    and     her       stepmother

described Plaintiff’s ADLs:

      [Plaintiff] tends to watch TV and read.      She needs
      assistance with activities of daily living. She lays
      [sic] down at 12 and wakes up at 3 p.m. She does not
      prepare meals. She needs reminders to bathe. Her mother
      [sic] handles her finances.    Her family assists with

      30
             Tr. 699.
      31
             See id.
      32
             Tr. 701.
      33
             See Tr. 434-48.
      34
             See Tr. 434.
      35
             Id.

                                             6
     transportation and shopping.36

Dr. Costa found no discrepancies in Plaintiff’s self-report.37     Dr.

Costa noted that Plaintiff’s records indicated a history of bipolar

disorder and opioid dependence.

     Dr. Costa performed a mental status examination and recorded

essentially normal results except that Plaintiff sat in nine

“different postures with her hands held against her face [and]

rocked side to side[,]” presented with anxious mood and restricted

affect, and exhibited difficulty with recall and concentration.38

Dr. Costa listed Plaintiff’s diagnoses as bipolar disorder, severe

with psychosis; panic disorder; and tobacco and cannabis use

disorders.39 Regarding Plaintiff’s functional capability, Dr. Costa

opined:

     [Plaintiff] showed deficits in remote, recent, and
     immediate memory.     She also showed problems with
     concentration. She may have difficulty with complex and
     simple directions. She may also have difficulty
     communicating and working with others due to paranoia.
     She reported becoming physically aggressive with a co-
     worker.40

     On   December   5,   2014,   Plaintiff   attended   a   medication

management appointment at which she reported medication compliance



     36
          Tr. 435.
     37
          See Tr. 436.
     38
          Id.
     39
          See Tr. 437.
     40
          Id.

                                   7
and decreased symptoms.41

      On December 11, 2014, the SSA found Plaintiff not disabled at

the initial level of review.42              Richard Campa, Ph.D., (“Dr. Campa”)

reviewed Plaintiff’s record, including Dr. Costa’s report, and

determined that Plaintiff could “understand, remember, and carry

out only simple instructions, make simple decisions, attend and

concentrate for extended periods, interact adequately with co-

workers and supervisors, and respond appropriately to changes in

routine work setting.”43             Dr. Campa noted that the medical record

suggested      that      Plaintiff    was    stable    when      in   compliance   with

medication therapy and that she was discharged from treatment in

November 2013 for missing appointments.44

      At   a     therapy      session   on       February   6,    2015,    Plaintiff’s

therapist noted Plaintiff’s progress toward her treatment goals by

abstaining from the use of illegal drugs, maintaining stable

housing with her parents and sister, and developing more awareness

of   her   diagnosis.45          Plaintiff        denied    suicidal      or   homicidal

ideation.46      The therapist noted increased PTSD symptomatology and



      41
               See Tr. 484-90.
      42
               See Tr. 43, 132-33 143, 154,180-87.
      43
               Tr. 142, 153; see also Tr. 137-41, 148-52.
      44
               See Tr. 137.
      45
               Tr. 480.
      46
               See id.

                                             8
Plaintiff’s desire to engage in therapy to address those issues.47

Plaintiff attended therapy sessions in February and March 2015.48

      On     February     11,   2015,       Plaintiff    attended      a     medication

management appointment.49           A mental status examination was within

the     normal    range      with    anxious     mood,       average       intellectual

functioning, and fair insight and judgment.50                   On March 7, 2015,

Plaintiff was admitted to the Comprehensive Psychiatric Emergency

Program.51     Upon discharge four days later, Plaintiff was diagnosed

with bipolar disorder with psychotic features.52

      On March 11, 2015, in connection with the reconsideration of

Plaintiff’s disability claim, the Houston Cooperative Disability

Investigations Unit received a referral53 “for investigation of

fraud/similar fault due to possible malingering and exaggeration of

symptoms.”54      On April 28, 2015, the disability fraud specialist

issued a report (“investigative report”).                Therein, the disability

fraud      specialist     provided     an    account    of    her   interview       with

Plaintiff, which included the following information:


      47
              See id.
      48
              See Tr. 505-11.
      49
              See Tr. 491-96.
      50
              See Tr. 493-94.
      51
              See Tr. 725.
      52
              See id.
      53
              The report indicated that “DDS” made the referral.           See Tr. 516.
      54
              Id.; see also Tr. 514.

                                             9
      During the interview with [Plaintiff,] I found her to be
      dressed in a t-shirt and sweat pants. . . . She was in a
      good mood.     She was alert and attentive to the
      investigation. She was able to follow the investigation
      and maintain good conversation.     She stated that she
      normally shops at Walmart and HEB. She said that she
      pays with cash. . . . [S]he said that she lives with her
      parents and sister. . . . [and] her dad does most of the
      cooking and . . . she helps him . . . . [Plaintiff] was
      able to recite her [date of birth], [Texas driver’s
      license number,] and last four [digits] of her [social
      security number]. She stated that she is an ‘avid’ user
      of the computer . . . . and that she is taking medication
      for bipolar and has been ‘doing well’ the last seven
      years since she has been taking medications. I did not
      observe any displays of odd or unusual behavior.55

No definitive opinion on the allegations was offered.56

      A mental status examination performed on March 16, 2015, was

within the normal range except for limited insight and judgment.57

Dr.   Williamson      described   Plaintiff’s   mood   as   irritable   and

dysthymic.58

      On May 7, 2015, the SSA notified Plaintiff that it had

disapproved her claim upon reconsideration.59          The Explanation of

Determination noted that the investigative report was considered in

deciding Plaintiff’s claim.60       Included as additional information

to the explanation was a notice that the report from Dr. Costa’s


      55
           Tr. 519.
      56
           See Tr. 515-21.
      57
           See Tr. 501-02.
      58
           See Tr. 501.
      59
           See Tr. 43, 165, 175-77, 191-97.
      60
           See Tr. 196.

                                     10
October 2014 consultative examination was not “used as evidence”

because there was “reason to believe that the information provided

regarding disabling limitations [was] incorrect and misleading.”61

Michele Chappuis, Ph.D., (“Dr. Chappuis”) reviewed Plaintiff’s file

and found that Plaintiff’s subjective symptoms were not supported

by the medical record.62        In Dr. Chappuis’s opinion, Plaintiff did

not have any impairment or combination of impairments that was

severe.63

     In     mid-November    2015,        Plaintiff   was   admitted    to   the

Comprehensive Psychiatric Emergency Program for suicidal ideation.64

She was discharged with the diagnoses bipolar disorder, PTSD, and

polysubstance dependence.65 At discharge, Plaintiff was tolerating

her medications and experiencing no suicidal or homicidal ideation

and no audio or visual hallucinations.66              In a followup therapy

appointment,     Plaintiff        reported      progress   in   life     domain

functioning,    improved        sleep,    and   no   suicidal   or    homicidal

ideation.67

     In January through September 2016, Plaintiff received skills

     61
            Tr. 195.
     62
            See Tr. 160, 162-63, 170, 172-73.
     63
            See Tr. 162, 172.
     64
            See Tr. 811-12, 991.
     65
            See Tr. 716.
     66
            See Tr. 717.
     67
            See Tr. 817.

                                         11
training   and    therapy        and   attended   medication   management

appointments.68   In April and July 2016, Plaintiff’s mental status

examinations were within normal limits with euthymic mood and fair

insight and judgment.69       In September 2016, Plaintiff reported that

her medications were working well and that she felt normal.70

     In mid-June 2016, The Texas Department of Assistive and

Rehabilitative Services (“DARS”) conducted a Supported Employment

Assessment of Plaintiff.71        In an interview, Plaintiff stated that

she was not looking to pursue employment at that time.72        Based on

Plaintiff’s negative response to the presence of several male

clients at the workshop, the DARS employment specialist opined that

Plaintiff would “have a difficult time working on a job where she

would have to interact with people, especially men.”73

     The DARS employment specialist noted that Plaintiff was able

to wash dishes, clean, mop, sweep, organize her bedroom, and vacuum

independently and was able to do laundry when prompted.74 Plaintiff

reported that her psychiatric conditions were managed by five




     68
           See Tr. 1052-90.
     69
           See Tr. 1068-69, 1080-81.
     70
           See Tr. 1052, 1056.
     71
           See Tr. 823-50.
     72
           See Tr. 825.
     73
           Tr. 827.
     74
           See Tr. 829.

                                       12
medications.75 However, Plaintiff said that she experienced various

side effects, including dizziness, tiredness, nausea, nervousness,

blurred vision, diarrhea, and urinary frequency, which, the DARS

employment specialist opined, had interfered with Plaintiff’s work

performance in prior jobs.76             Plaintiff denied any substance abuse

issues.77

       As      part   of   the      assessment,      Plaintiff   spent   six   hours

performing work skills in a mock retail store.78 Plaintiff was able

to perform the following job tasks: cleaning, retail zoning,

stocking, sorting clothes, and retrieving carts from the parking

lot.79      She also passed a cognitive functions test.80                  However,

Plaintiff had to be prompted to stay awake on multiple occasions

throughout the day.81             The DARS employment specialist also noted

other functional limitations: (1) difficulty staying focused; (2)

inability to work around a crowd of people; (3) discomfort around

men;     (4)    inability      to    work   in   a   team   environment;   and   (5)

difficulty bending and kneeling.82


       75
                See Tr. 831.
       76
                See Tr. 831, 832.
       77
                See Tr. 831.
       78
                See Tr. 834-37.
       79
                See Tr. 835-36.
       80
                See Tr. 836.
       81
                See Tr. 835-36.
       82
                See Tr. 836.

                                            13
     Plaintiff also toured a large retail store and a movie theater

during the assessment.83    The DARS employment specialist noted that

Plaintiff became uncomfortable at the retail store in the presence

of others on the tour and store customers but that she was more

comfortable on the tour of the movie theater due to the presence of

fewer people.84      The DARS employment specialist recommended that

Plaintiff not work in a crowded environment or be required to

interact with customers.85     Because of Plaintiff’s discomfort with

being around others, the DARS employment specialist opined that

Plaintiff would “have a difficult time maintaining employment.”86

In addition to working in an environment that limits contact with

others, the DARS employment specialist identified other “non-

negotiable employment conditions” that eliminated jobs requiring

fast-paced work; extensive standing, walking, lifting, bending, and

kneeling; and attention to detail.87 The DARS employment specialist

opined in conclusion that Plaintiff “would not be able to work in

the traditional employment model[] but may want to explore working

from home.”88

     Plaintiff requested a hearing before an ALJ, and the hearing

     83
          See Tr. 837-39.
     84
          See id.
     85
          See Tr. 839.
     86
          Tr. 845.
     87
          See Tr. 846.
     88
          Tr. 848.

                                   14
was held on October 12, 2016.89                   At the hearing, Plaintiff, her

stepmother, and a vocational expert testified.90                      An attorney

represented Plaintiff at the hearing.91

       After       Plaintiff    and    her    stepmother    testified,   the    ALJ

presented the following hypothetical individual to the vocational

expert:

       The claimant is a younger individual with a limited
       education. I do find she’s literate. I’m going to find
       that there are no exertional limitations. She can sit,
       stand, walk six of eight each for a full eight-hour day.
       Her push/pull and gross, fine is unlimited. . . . As to
       her ability to climb stairs, she can do that. She can
       climb stairs, ladders, run. She can bend, stoop, crouch,
       crawl, balance, twist, and squat. Occasional exposure to
       any dangerous machinery, and that’s because of her mental
       state. And[,] in addition, she does have the ability to
       get along with others.       She can understand simple
       instruction [sic], concentrate and perform simple tasks,
       and respond and adapt to workplace changes and
       supervision, but in an occasional public/employee contact
       setting.92

The vocational expert identified three medium, unskilled jobs that

such        an   individual    could    perform:      (1)   laundry   worker;   (2)

industrial cleaner; and (3) dishwasher.93

       In response to the attorney’s questions, the vocational expert

said that an individual who missed more than three days of work per



       89
                 See Tr. 69, 198-201, 216.
       90
                 See Tr. 70, 73-130.
       91
                 See Tr. 69.
       92
                 Tr. 126-27.
       93
                 Tr. 127.

                                             15
month, who needed to lie down two to three hours per day for more

than thirty minutes, who had “no useful ability to function in. .

. relating to coworkers, the general public, supervisors[,]” who

had no ability to deal with normal stress and decompensated or

became violent, who needed to be prompted every hour to complete a

task, or who once or twice a month verbally abused or slapped

someone she encountered at work was not employable.94

B.   Commissioner’s Decision

      On December 27, 2016, the ALJ issued an unfavorable decision.95

At the outset, the ALJ addressed Plaintiff’s objection to the

consideration of the investigative report, claiming that it was

based on the exclusion from consideration of the October 2014

consultative report,96 that the reason for the investigation was not

known, and that the report reflected the medical opinions of

nonmedical personnel.97         The ALJ refused to exclude either the

investigative report or the agency’s determination that information


      94
            See Tr. 128, see also 127, 129-30.
      95
            See Tr. 43-56.
      96
             The court does not share Plaintiff’s and the ALJ’s certainty that the
investigation was based on the additional information addendum to Plaintiff’s
explanation of claim determination on reconsideration. On its face, the addendum
does not make a referral for investigation.      See Tr. 195. Furthermore, its
location in the record indicates that it was included with the materials sent to
Plaintiff when her claim was denied on reconsideration. See Tr. 191-97. The
court finds it more likely that the “reason to believe that the information
provided regarding disabling limitations is incorrect and misleading” is, in
fact, the investigative report, which was completed approximately one week before
the denial was issued. Tr. 195. The investigative report, itself, provided the
reason it had been initiated, namely, due to “fraud/similar fault due to possible
malingering and exaggeration of symptoms.” Tr. 516.
      97
            See Tr. 43.

                                       16
provided      at    the   consultative    examination    was   incorrect   and

misleading.98       However, the ALJ afforded the latter little weight

because it had “no authenticated author and date and lack[ed] any

veracity.”99        The ALJ continued, “As to the authority of th[e]

document to initiate [the] investigation, I leave that discretion

and determination to the lower level state agency, whoever they

[sic] may be.”100

      Based on Plaintiff’s earning records, the ALJ calculated

Plaintiff’s date last insured to be September 30, 2016.101            The ALJ

further found that Plaintiff had not engaged in substantial gainful

activity since June 1, 2014, the alleged onset date.102              The ALJ

recognized obesity, bipolar disorder, PTSD, and schizophrenia as

severe.103    However, he found “right hand impairment, hepatitis C,

and    drug     abuse,      in   full    remission[,]”    to   be   nonsevere

impairments.104

      At the next step, the ALJ found that Plaintiff did not meet

the requirements of any impairment identified in the regulations as




      98
              See id.
      99
              Id.
      100
              Id.
      101
              See Tr. 44, 46.
      102
              See Tr. 46.
      103
              See id.
      104
              See Tr. 47.

                                         17
presumptively disabling105 (the “Listings”), specifically addressing

Listings      12.03        (schizophrenia       spectrum     and    other   psychotic

disorders), 12.04 (depressive, bipolar, and related disorders), and

12.06 (anxiety and obsessive-compulsive disorders).106

      The ALJ found Plaintiff’s residual functional capacity (“RFC”)

to be:

      a full range of work at all exertional levels. She can
      sit, stand and walk six of 8 hours each for a full 8-hour
      day.    Her push/pull and gross/fine dexterity is
      unlimited. She can climb stairs and ladders and can run.
      She can bend, stoop, crouch, crawl, balance, twist and
      squat.    She requires [sic] occasional exposure to
      dangerous machinery.      She gets along with others,
      understands   simple   instructions,   concentrates   and
      performs simple tasks, and responds and adapts to
      workplace changes and supervision, but in an occasional
      public/employee contact setting.107

In   support     of     this   assessment,       the   ALJ   addressed      subjective

testimony provided by Plaintiff and her stepmother as well as the

objective medical evidence on Plaintiff’s psychiatric condition and

obesity.108      The ALJ found that Plaintiff was “able to perform

household chores, clean, watch television, maintain her personal

hygiene, shop         in    stores   and   by    computer,    and    prepare   simple

meals[.]”109



      105
              See 20 C.F.R. Pt. 404, Subpt. P, App. 1.
      106
              See Tr. 47-49.
      107
              Tr. 49.
      108
              See Tr. 50-54.
      109
              Tr. 50.

                                            18
     He considered other factors as well, including evidence: (1)

that medication controlled Plaintiff’s psychiatric impairments; (2)

that she      was   discharged      from      treatment     in   November   2013   for

noncompliance; (3) that she did not receive treatment for the

subsequent      year;    (4)     that   she       denied   suicidal   and   homicidal

ideation in November 2015 after medication adjustments; (5) that

she was able to participate in facility tours during the DARS

employment assessment; and (6) that she was able to steadily work

part-time jobs.110          He also commented on the lack of evidence

supporting her hearing testimony that she was hospitalized in

February 2016.111

     The ALJ discussed the medical opinions and assigned weight to

them and other evidence in the record.112                  The ALJ afforded little

weight to Dr. Costa’s consultative examination because it was

“inconsistent with the medical evidence of record” and because Dr.

Costa      “appear[ed]      to   rely   on    [Plaintiff’s]      self-reporting     of

symptoms.”113 The ALJ also found the following opinions entitled to

little weight: (1) Dr. Chappuis’s opinion that Plaintiff did not

have a severe mental impairment because other opinions and the

hearing testimony indicated that Plaintiff did have severe mental



     110
              See Tr. 50, 52-54.
     111
              See Tr. 52.
     112
              See Tr. 50-54.
     113
              Tr. 51.

                                             19
impairments; (2) Dr. Williamson’s opinion that Plaintiff suffered

extreme limitations because it was not consistent with the treating

and other records, was not consistent with Plaintiff’s self-

reported capabilities, and was “so extreme it lack[ed] even the

most basic veracity[;]” (3) DARS’ assessment that Plaintiff could

not “work in the traditional employment model” because it was

“grossly inconsistent with the medical evidence of record” and

Plaintiff’s      ADLs;      and   (4)    the       hypothetical     restrictions       that

Plaintiff’s attorney posed to the vocational expert because “little

evidence” supported them.114

     The ALJ also found Plaintiff’s stepmother’s testimony not

entitled to significant weight because it was “not consistent with

the preponderance of the evidence in this case.”115                             The ALJ

afforded some weight to the investigative report based upon the

observations noted therein.116                 He afforded great weight to the

following      opinions:       (1)      Dr.    Campa’s       opinion     on   review    of

Plaintiff’s file at the initial level because it was “consistent

with the evidence of record and therefore persuasive[;]” (2) Dr.

Raval’s opinion that Plaintiff could “work at steady part-time

jobs”      because    it    was   well-supported            by   medically    acceptable

techniques      and     consistent      with       record    evidence;    and   (3)    the



     114
              Tr. 53-54, 56.
     115
              Tr. 54.
     116
              See Tr. 51.

                                              20
vocational expert’s opinion that Plaintiff could adjust to work

that existed in significant numbers in the national economy.117

      Relying    on    the    vocational         expert’s    testimony,     the     ALJ

concluded that Plaintiff was able to perform the occupations of

laundry worker, industrial cleaner, and dishwasher.118 Accordingly,

the ALJ found that Plaintiff was not disabled at any time from the

alleged onset date to the date last insured.119

      On January 3, 2017, Plaintiff appealed the ALJ’s unfavorable

decision.120     On    March       28,   2017,    the   Appeals      Council   denied

Plaintiff’s request for review, thereby transforming the ALJ’s

decision into the final decision of the Commissioner.121                       After

receiving the Appeals Council’s denial, Plaintiff timely sought

judicial    review    of     the   decision      by   this   court    by   filing   an

application to proceed in forma pauperis on May 24, 2017.122

               II.    Standard of Review and Applicable Law

      The court’s review of a final decision by the Commissioner

denying disability benefits is limited to the determination of

whether: 1) the ALJ applied proper legal standards in evaluating


      117
            Tr. 53, 56.
      118
            See Tr. 55.
      119
            See Tr. 44, 56.
      120
            See Tr. 37.
      121
            See Tr. 1-5.
      122
            See Doc. 1, Appl. to Proceed In Forma Pauperis in Related Misc. Case
No. H-17-1337.

                                          21
the record; and 2) substantial evidence in the record supports the

decision.   Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002).

A.   Legal Standard

     In order to obtain disability benefits, a claimant bears the

ultimate burden of proving she is disabled within the meaning of

the Act.    Wren v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991).

Under the applicable legal standard, a claimant is disabled if she

is unable “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .

which has lasted or can be expected to last for a continuous period

of not less than 12 months.”    42 U.S.C. § 423(d)(1)(a); see also

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).             The

existence of such a disabling impairment must be demonstrated by

“medically acceptable clinical and laboratory diagnostic” findings.

42 U.S.C. § 423(d)(3), (d)(5)(A); Jones v. Heckler, 702 F.2d 616,

620 (5th Cir. 1983).

     To determine whether a claimant is capable of performing any

“substantial   gainful   activity,”   the   regulations   provide   that

disability claims should be evaluated according to the following

sequential five-step process:

     (1) a claimant who is working, engaging in a substantial
     gainful activity, will not be found to be disabled no
     matter what the medical findings are; (2) a claimant will
     not be found to be disabled unless [s]he has a “severe
     impairment;” (3) a claimant whose impairment meets or is
     equivalent to [a Listing] will be considered disabled
     without the need to consider vocational factors; (4) a
     claimant who is capable of performing work that [s]he has

                                 22
     done in the past must be found “not disabled;” and (5) if
     the claimant is unable to perform h[er] previous work as
     a result of h[er] impairment, then factors such as h[er]
     age, education, past work experience, and [RFC] must be
     considered to determine whether [s]he can do other work.

Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir. 1994); see also 20

C.F.R. §§ 404.1520, 416.920.           The analysis stops at any point in

the process upon a finding that the claimant is disabled or not

disabled.    Greenspan, 38 F.3d at 236.

B.   Substantial Evidence

     Substantial    evidence     “means—and    means   only—such    relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.”     Biestek v. Berryhill,            U.S.        , 139 S. Ct.

1148, 1154 (2019)(internal quotations marks omitted).            “[W]hatever

the meaning of ‘substantial’ in other contexts, the threshold for

such evidentiary sufficiency is not high.”          Id.    It only requires

“more than a mere scintilla.”          Id.

     The    Commissioner   has    the    responsibility    of   deciding   any

conflict in the evidence.        Id.    If the findings of fact contained

in the Commissioner’s decision are supported by substantial record

evidence, they are conclusive, and this court must affirm.                  42

U.S.C. § 405(g).

     Only if no credible evidentiary choices of medical findings

exist to support the Commissioner’s decision should the court

overturn it.    See Johnson v. Bowen, 864 F.2d 340, 343-44 (5th Cir.

1988).     In applying this standard, the court is to review the


                                        23
entire record, but the court may not reweigh the evidence, decide

the issues de novo, or substitute the court’s judgment for the

Commissioner’s judgment.                   Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999).         In other words, the court is to defer to the decision

of the Commissioner as much as is possible without making its

review meaningless.                Id.

                                          III. Analysis

       Plaintiff requests judicial review of the ALJ’s decision to

deny    disability            benefits.       Plaintiff         asserts    that    the   ALJ’s

decision       failed         to    properly       evaluate       the    medical    evidence.

Specifically, Plaintiff takes issue with the ALJ’s assignments of

little       weight      to    Dr.      Williamson’s      Physician’s       Certificate     of

Medical Examination, Dr. Costa’s report, and the DARS Supported

Employment Assessment.                   She also complains that the ALJ gave too

much weight         to    Dr.      Campa’s     opinion      on    review    of    Plaintiff’s

records.123      Defendant argues that the ALJ’s decision is legally

sound and is supported by substantial evidence.

       The ALJ must evaluate every medical opinion in the record and

decide       what     weight         to     give        each.       See     20     C.F.R.    §§

404.1527(c)(applying               to     claims    filed       before    March    27,   2017),

416.927(c)(same).               Generally, the ALJ will give more weight to

medical sources who treated the claimant because “these sources are



       123
            Plaintiff mentions that the ALJ gave some weight to the investigative
report but does not argue that he erred in so doing.

                                                   24
likely to be the medical professionals most able to provide a

detailed,      longitudinal        picture    of    [the     claimant’s]     medical

impairment(s) and may bring a unique perspective to the medical

evidence    that   cannot     be    obtained       from   the    objective   medical

findings alone or from reports of individual examinations.”                       20

C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see also Greenspan, 38

F.3d at 237 (quoting Scott v. Heckler, 770 F.2d 482, 485 (5th Cir.

1985)); SSR 96-5p, 1996 WL 374183, at *2.

      The ALJ is required to give good reasons for the weight given

a   treating    source’s    opinion.          20    C.F.R.      §§   404.1527(c)(2),

416.927(c)(2);     SSR 96-2p, 1996 WL 374188, at *5.

      When the determination or decision . . . is a denial[,]
      . . . the notice of the determination or decision must
      contain specific reasons for the weight given to the
      treating source’s medical opinion, supported by the
      evidence in the case record, and must be sufficiently
      specific to make clear to any subsequent reviewers the
      weight the adjudicator gave to the treating source’s
      medical opinion and the reasons for that weight.

SSR 96-2p, 1996 WL 374188, at *5.              The regulations require that,

when a treating source’s opinion on the nature and severity of a

claimant’s impairments “is well-supported by medically acceptable

clinical    and    laboratory        diagnostic       techniques       and   is   not

inconsistent with the other substantial evidence” in the case

record, it is to be given controlling weight.                         20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2); see also SSR 96-2p, 1996 WL 374188,

at *1.

      When the ALJ does not give a treating physician’s opinion

                                         25
controlling   weight,      he   must   apply    the   following   nonexclusive

factors to determine the weight to give the opinion: (1) the

“[l]ength of the treatment relationship and the frequency of

examination;”   (2)   the       “[n]ature    and   extent   of   the   treatment

relationship;” (3) the relevant medical evidence supporting the

opinion; (4) the consistency of the opinion with the remainder of

the medical record; and (5) the treating physician’s area of

specialization.       20    C.F.R.     §§    404.1527(c)(2),     416.927(c)(2).

However, the ALJ is only required to consider these factors in

deciding what weight to give a medical source opinion; the ALJ is

not required to record in writing every step of the process.                See

20 C.F.R. §§ 404.1527(c), 416.927(c)(“Unless we give a treating

source’s opinion controlling weight . . . we consider all of the

following factors in deciding the weight we give to any medical

opinion.”)(emphasis added).

     Plaintiff argues that the ALJ failed to give Dr. Williamson’s

medical opinion controlling weight and failed to discuss the

factors listed in 20 C.F.R. §§ 404.1527, 416.927 before deciding

not to afford it controlling weight.               Plaintiff’s argument fails

for several reasons.

     First, the ALJ evaluated Dr. Williamson’s opinion and provided

good reasons for affording it little weight.                The ALJ found that

Dr. Williamson’s opinion was not consistent with his treatment

notes and other medical evidence, that it was not consistent with


                                        26
Plaintiff’s own self-reporting, and that the limitations were so

extreme as to lack “even the most basic veracity.”124            Consistency

with the medical record is one of the requirements for affording a

provider’s    opinion     controlling    weight.      See   20   C.F.R.   §§

404.1527(c)(2), 416.927(c)(2); SSR 96-2p, 1996 WL 374188, at *1.

Accordingly, the ALJ fulfilled his duty to provide good reasons,

and the disagreement with the ALJ’s conclusion does not support

reversal.

     Second, the regulations require only that the ALJ consider the

listed factors before affording a treating physician’s opinion less

than controlling weight. See 20 C.F.R. §§ 404.1527(c), 416.927(c).

In this case, the ALJ specifically stated that he considered all

opinion      evidence     in   accordance     with     these      regulatory

requirements.125      The court finds no reason to doubt that he did.

     Third, Dr. Williamson’s opinion that Plaintiff was totally

incapacitated is not consistent with other answers on the form or

his own treatment records.       The only functional area in which Dr.

Williamson identified a deficit was in breaking down complex tasks

into simple steps and carrying them out.           The form indicated that

all areas that applied should be marked.              Dr. Williamson, by

marking only one, found no deficits in Plaintiff’s abilities to

remember, to understand and communicate, to reason logically, and


     124
            Tr. 53.
     125
            See Tr. 49.

                                    27
to grasp abstract aspects of her situation, among other areas

listed. Dr. Williamson also found Plaintiff capable of half of the

categories of decisions listed.                   Additionally, treatment notes

throughout her treatment with Dr. Williamson reflected essentially

normal        mental    status     examinations     and    successful   medication

management of her impairments, especially toward the end of the

alleged disability period.

        Plaintiff’s       contention       that   Dr.     Costa’s   report    on   the

consultative examination should have received greater weight fares

no better.        Even though the agency disregarded the report because

it   contained         incorrect     and    misleading      information,     the   ALJ

evaluated it and gave it a limited amount of weight.                       Plaintiff

points specifically to Dr. Costa’s opinions that Plaintiff “may

have difficulty with complex and simple directions” and that she

“may also have difficulty communicating and working with others.”126

Plaintiff complains that those opinions are inconsistent with the

ALJ’s RFC findings that Plaintiff could perform simple work and

could get along with others.               This argument fails for at least two

reasons.

        First, the ALJ met his obligation to decide what weight to

give Dr. Costa’s consultative examination report.                   Even though she

was not a treating source, the ALJ provided good reasons for



        126
                Doc. 22, Pl.’s Brief in Support of Summ. J. & Resp. to Def.’s Brief
p. 7.

                                             28
discounting it. He found that it was inconsistent with the medical

record and that Dr. Costa relied on Plaintiff’s self-reporting of

symptoms.    Indeed, other than the record review for Plaintiff’s

diagnosis    history      and   the   mental   status   examination,   all    of

information on which Dr. Costa recorded as the basis for her

opinion was provided by Plaintiff and her stepmother.                  The ALJ

therefore complied with the regulations by explaining the weight

given Dr. Costa’s opinion.

      In relation to the prior argument, Plaintiff also contends

that, because statements by Plaintiff are considered evidence, the

ALJ should not have discounted Dr. Costa’s opinion.                That misses

the point.      The ALJ considered Plaintiff’s subject statements in

his   decision.         But   filtering    those   statements   through   self-

reporting to a consulting examiner does not elevate their status to

that of medical opinions.

      Second,     the     ultimate    responsibility     for    determining    a

claimant’s RFC lays with the ALJ.              20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2); Taylor v. Astrue, 706 F.3d 600, 602-03 (5th Cir.

2012); SSR 96-5p, 1996 WL 374183, at **2, 5.               The court may not

reweigh the medical evidence or substitute its own opinion as to a

plaintiff’s abilities.           Brown, 192 F.3d at 496.           As the ALJ

committed no error in how he assessed weight to Dr. Costa’s opinion

or how he supported his RFC finding, the court must defer to his

decision.    See id.


                                          29
      Plaintiff contends that the DARS assessment supports Dr.

Costa’s report by indicating that Plaintiff was disabled and that

the ALJ erred in affording it little weight.127           This argument also

fails for at least two reasons.

      First,   the   DARS    assessment     did    not   make   a    finding    of

disability nor could it.       The DARS assessment opined that it would

be difficult for Plaintiff to attain and maintain a job in a

traditional work setting and suggested the possibility of finding

a job in which she could work from home.           DARS made recommendations

based on its own criteria and guiding principles and was not

qualified to offer an opinion on the ultimate issue of disability

under SSA regulations and guidelines.                Regardless, disability

determinations     are   reserved    to    the    ALJ.    See   20    C.F.R.    §§

404.1527(d)(1), 416.927(d)(1); SSR 96-5p, 1996 WL 374183, at **2,

5.    A medical source’s statement that an individual is disabled

(much less another agency’s opinion) does not bind the ALJ.                    See

id.

      Second, the ALJ evaluated the DARS opinion and decided to give

it little weight.     Here again, the ALJ surpassed his obligation by

providing good reasons for his weight determination, finding it

inconsistent with the medical evidence and Plaintiff’s ADLs.                   The



      127
            Plaintiff also argues that the DARS assessment’s finding that
Plaintiff may have had difficulty maintaining employment supports a finding that
Plaintiff’s impairments waxed and waned. The medical evidence does not support
that finding. In fact, no evidence suggested that her symptoms waxed and waned
to any degree when she remained compliant with medication prescriptions.

                                      30
ALJ did not err in assigning little weight the DARS assessment.

     Finally, Plaintiff briefly challenges the ALJ’s decision to

give Dr. Campa’s record review great weight.              She argues in

essence, but not in so many words, that Dr. Campa ignored Dr.

Costa’s consultative examination. Two reasons defeat this argument

as well.

     First, Dr. Campa clearly considered Dr. Costa’s report as he

recorded   her   findings.       Second,      the   ALJ   must   consider

administrative medical findings and may rely on those opinions to

the degree the ALJ finds appropriate.      See 20 C.F.R. §§ 404.1513a,

404.1527, 416.913a, 416.927; SSR 96-5p, 1996 WL 374183, at *6. The

ALJ complied with the regulations by explaining the weight he gave

Dr. Campa’s opinion.

     The court has reviewed the entire administrative record and

finds the ALJ’s decision to be legally sound and supported by

substantial evidence.

                             IV. Conclusion

     Based on the foregoing, the court GRANTS Defendant’s Cross-

Motion for Summary Judgment and DENIES Plaintiff’s Motion for

Summary Judgment.

     SIGNED in Houston, Texas, this 19th day of March, 2020.




                                   31
